Citation Nr: 0521661	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stasis dermatitis 
of the right leg.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right ankle injury.

3.  Entitlement to an effective date earlier than September 
28, 2001, for the grant of service connection for residuals 
of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that new and material evidence 
had not been submitted to reopen the veteran's previously 
denied claim for service connection for a right leg 
disability.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2003.  

In October 2003, the Board reopened and remanded the case for 
further development and adjudication on a de novo basis.  The 
requested development and adjudication have been completed 
and the case has been returned to the Board for further 
appellate action.  

Subsequent to the Board's remand, a March 2005 rating 
decision granted service connection for residuals of a right 
ankle injury, effective from September 28, 2001, and assigned 
an initial 10 percent rating.  The rating decision identified 
the decision as a complete grant of benefits sought on 
appeal; however, the accompanying supplemental statement of 
the case addressed the issue of entitlement to service 
connection for stasis dermatitis, an issue previously 
considered as part of the residuals of the right leg injury.  
The supplemental statement of the case incorrectly identified 
the issue as stasis dermatitis of both legs, as did the 
veteran's representative, in the June 2005 Form 646.  
However, the veteran states in his May 2005 correspondence 
that his claim was only filed for stasis dermatitis of the 
right leg.  The veteran and his representative continued to 
disagree with the denial of service connection for stasis 
dermatitis of the right leg.  Therefore, the issue, as 
identified on the title page, is properly before the Board 
for appellate consideration.

In two separate letters received in May 2005, the veteran 
indicates that he disagrees with the initial 10 percent 
disability rating assigned and the effective date for the 
grant of service connection for residuals of a right ankle 
injury in the March 2005 rating decision.  The Board 
construes the May 2005 letters from the veteran as notices of 
disagreement with the initial assignment of a 10 percent 
disability rating for the veteran's service-connected 
residuals of a right ankle injury and the effective date for 
the grant of service connection for the right ankle 
disability.  38 C.F.R. § 20.201 (2004).

The issues of entitlement to an initial rating in excess of 
10 percent for residuals of a right ankle injury and for an 
earlier effective date for the grant of service connection 
for residuals of a right ankle injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record does not show the veteran's currently 
diagnosed stasis dermatitis of the right leg is etiologically 
linked to his service or any incident therein.


CONCLUSION OF LAW

Stasis dermatitis of the right leg was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2001 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in March 2002 and several supplemental statements of the 
thereafter, which notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In the present case, the October 2001 rating decision 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of a right leg injury, to include 
stasis dermatitis.  Only after the rating action was 
promulgated did the RO, in May 2004, provide adequate notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.   While the notice provided to the 
veteran was not given prior to the first RO adjudication of 
the claim in October 2001, the notice was provided by the RO 
pursuant to the Board's October 2003 remand and prior to 
recertification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claim.  He was also advised of what evidence 
VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit any 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2004 VA 
letter and the statement of the case and supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA, and also suggested 
that he submit any evidence in his possession.  It is clear 
from submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, as well as all the documents 
submitted and associated with the claims file, were obtained 
by the RO.  38 U.S.C.A. § 5103A.  In this regard the Board 
notes that the record contains the following pertinent 
records:  Private and VA treatment records, records from 
Social Security Administration and VA compensation 
examination reports.  The veteran has not alleged that there 
are any other outstanding records.  The Board consequently 
finds that VA's duty to assist the veteran in obtaining 
records in connection with the instant appeal has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records were most likely 
destroyed in a July 1973 fire at the National Personnel 
Records Center.  Efforts to reconstruct his service medical 
records were undertaken and the veteran was advised that his 
service medical records were likely destroyed in the 1973 
fire.

Morning reports from the veteran's unit in service indicate 
he was hospitalized from October to December 1954 for 
treatment for an unknown injury or disease.

Private hospital treatment records show the veteran was 
admitted in October 1983 for complaints of progressive 
swelling from the abdomen down to both legs and feet after a 
period of excessive drinking.  He was discharged in November 
1983 with diagnoses of cirrhosis of the liver, ascites and 
chronic alcoholism.  

VA treatment records, dating from December 1983 to June 1984, 
show the veteran was treated predominantly for alcoholic 
liver disease.  A December 1983 medical certificate shows 
diagnoses of alcoholic liver disease, anemia and chronic 
dermatitis.  In March 1984 he complained of swelling in both 
legs since an in-service leg injury.  He was diagnosed with 
stasis dermatitis.

A March 1984 report of medical evidence obtained by 
telephone, interviewing the veteran's private physician, J. 
R. Ashley, M.D., and an April 1984 letter from the same 
physician indicate that the veteran had a chronic impairment 
of venous blood flow in both legs and that he was essentially 
disabled by the disease and unable to perform any normal job 
as a result.

A June 1984 decision from the Social Security Administration 
shows that the veteran was granted disability benefits based 
on severe vascular insufficiency.

Written statements from the veteran's former employer and a 
friend were submitted in March 1985.  The employer's 
statement indicates that he had known the veteran both 
directly and indirectly since 1955 and was aware that he had 
injured his right leg in service and that he had since 
experienced intermittent right leg pain.  The friend's 
statement indicates that the veteran injured his right leg in 
1953 and had to wear a cast for approximately 8 weeks 
afterwards.  The friend states that the veteran's right leg 
condition became progressively worse over the years, 
eventually culminating in his inability to work 3 years 
before the date of the statement.

A July 1985 VA examination report notes the veteran's history 
of having injured his right foot, ankle and leg while playing 
basketball in service.  He currently complained of right 
foot, ankle and lower leg swelling and pain.  Examination 
revealed some darkish discoloration of the skin over the 
right foot, ankle and lower leg.  There was thickening of the 
soft tissue about the right ankle and the dorsal aspect of 
the right foot.  Spider-like varicosities were present in the 
right lower leg, ankle and foot.  The diagnosis was residuals 
of a right ankle injury.  

September 1989 private hospital records show, that while the 
veteran was hospitalized for unrelated complaints, he gave a 
past history of stasis dermatitis.  

During his February 2002 personal hearing, the veteran 
testified that he injured his right leg in service.  He 
further testified that he experienced continuous problems 
with his right leg since that time, including swelling and 
cramping, but did not seek treatment, except in 1983.  He 
testified that he took over-the-counter pain medications 
sparingly.  The veteran testified that his private physicians 
in the past had etiologically linked his current right leg 
condition with his in-service injury, but that most of the 
physicians had since died and their treatment records were 
unavailable.

The veteran again testified at a Travel Board hearing before 
the undersigned in May 2003.  At that time he testified that 
he tore all the ligaments and tendons in his right foot and 
twisted the right knee at the time of the original in-service 
injury.  He was placed in a full-length cast for 5 to 6 
weeks.  He testified that he began to have circulatory 
disturbances in his right leg immediately after the initial 
injury.  He testified that his current symptoms included pain 
and constant swelling of the right leg.  He testified that 
his right leg was 1/3 larger than the left leg because of 
swelling.  His leg gave way intermittently and the skin on 
his right leg was discolored and sometimes became ulcerated.  
He testified that he believed his current condition was a 
direct result of his in-service right leg injury.

A December 2004 VA examination report shows that the 
veteran's claims file was reviewed in conjunction with the 
examination.  In addition to the veteran's history regarding 
his in-service knee injury, the examiner noted that he had a 
long history of alcoholism.  The assessment includes mild 
venostasis changes of the lower extremities.  The examiner 
noted that the findings were bilaterally symmetrical, with 
the exception of the left leg being slightly more involved.  
Although the examiner found the veteran's right ankle 
limitation of motion to be as likely as not a result of his 
in-service injury, the examiner further opined that the 
assessed venostasis dermatitis, as well as bilateral knee and 
ankle pain was unrelated to the right leg injury in service.  
The examiner noted that the symptoms were bilaterally 
symmetrical with the left leg showing more involvement.  The 
examiner further opined that the symptoms were most 
compatible with venostasis dermatitis that was more likely 
related to vascular disease that occurred after his discharge 
from service or cirrhotic alcoholic liver disease.  The 
examiner also opined that the veteran's ankle and knee pain 
was related to claudication that was unrelated to his service 
or the in-service injury.

Analysis

The veteran contends that he developed stasis dermatitis of 
the right leg as a result of an in-service right leg injury; 
however, efforts to obtain his service medical records have 
been futile.  The veteran has not indicated that he has 
copies of his service medical records.  The United States 
Court of Claims for Veterans Appeals (Court) has held that, 
where the service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure any additional service 
records for the veteran.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his stasis 
dermatitis of the right leg.  While the evidence reveals that 
he currently suffers from stasis dermatitis of both legs, the 
competent, probative evidence of record does not 
etiologically link his current right leg stasis dermatitis to 
his service or any injury in service.  In fact, the December 
2004 VA examiner opines that the veteran's current disability 
is not the result of service or any incident therein, and 
specifically opines that it is more likely than not the 
result of a vascular disease which developed after his 
discharge or a result of his alcoholic liver disease.  
Furthermore, although the March 1984 VA treatment record and 
the July 1985 VA examination report both note the veteran's 
history of an in-service right leg injury and subsequent 
problems with his leg and further provide diagnoses of stasis 
dermatitis and residuals of a right ankle injury, the 
evidence does not provide the necessary etiological link, as 
the VA examiners merely noted the veteran's history and 
provided diagnoses without linking the two.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, the Board finds the December 2004 examiner's 
opinion more probative, as it incorporates a review of the 
veteran's medical history with the examination and the 
examiner provides rationale for his opinions.

While the veteran believes that his currently diagnosed 
stasis dermatitis of the right leg is a result of his in-
service right leg injury, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, the 
claim for service connection for stasis dermatitis of the 
right leg must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for stasis dermatitis of the right leg, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  


ORDER

Service connection for stasis dermatitis of the right leg is 
denied.


REMAND

As noted in the introduction, the veteran has filed a notice 
of disagreement with the March 2005 rating decision's initial 
assignment of a 10 percent disability rating for residuals of 
a right leg injury and with the assigned effective date for 
the grant of service connection for residuals of a right leg 
injury.  38 C.F.R. § 20.201.  The RO has not had the 
opportunity to provide the veteran a statement of the case 
addressing these issues.  The Board is required to remand 
these issues to the RO for issuance of a proper statement of 
the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with the laws and regulations 
governing the due process requirements, the case is REMANDED 
to the RO for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
with respect to the issues of entitlement 
to an initial disability rating in excess 
of 10 percent for residuals of a right 
leg injury and for an earlier effective 
date for the grant of service connection 
for residuals of a right leg injury.  The 
RO should return either and/or both of 
these issues to the Board only if the 
veteran files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


